MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO; y de la otra parte RIO TINTO MINING AND EXPLORATION S.A.C. identificada
con R.U.C. N* 20213053915, con domicilio en Calle Las Palmeras 285 - 299, distrito de San
Isidro, Lima, debidamente representada por su Representante Legal, el señor MIGUEL GRAU
MALACHOWSKI, identificado con Documento Nacional de Identidad N” 08243249, según
poder inscrito en el Asiento ADOO01 de la Partida N” 12163040 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N* 422-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 26 de setiembre de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 16 de octubre de 2012

ADO EL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N? 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(íi) RIO TINTO MINING AND EXPLORATION S.A.C. identificada con R.U.C, N*
20213053915, con domicilio en Calle Las Palmeras 285 - 299, distrito de San Isidro, Lima,
debidamente representada por su Representante Legal, el señor MIGUEL GRAU
MALACHOWSKI, identificado con Documento Nacional de Identidad N* 08243249, según
poder inscrito en el Asiento A00001 de la Partida N* 12163040 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA", en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

14. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 19 de abril de 2012 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N” 27623 y su Reglamento, los mismos que no
| surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en

dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'152,000.00 (Un Millón Ciento Cincuenta y Dos Mil y
00/100 Dólares Americanos), para el periodo comprendido entre los meses de octubre de
2012 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 422-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 26 de setiembre de 2012, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 16 días del mes de octubre de dos mil doce.

OS

TAD EL INVERSIONISTA

eJauu UQIDeJo¡dxa e] ap|
sepepianoe se; esjed oyesaoau odinbe Á seyeumbew ep opeuesep Á Opeue
*ooJug9au Á o91jo9je “jeuysnpur elejuous 'UDIDONIISUOO *OYASIP DP SODIMAS|

00L 0 00L o oyaÑoJd
18p Jejny ¡op oanesado ¡euosiad ¡ap u9roejuewne Á ojuanelo¡e ap soro1nas|

eJ9uA UOSeJoJdX3 9p PeplAnoy e] e sopem3ujA sop98s sono|(a
00! 001 0 0 [ “aja “enBe "sojans "sajeJal 2P SISIJPUY) oLOJeJOoqe] ep sefesuy
001 0 00! 0 sopeyodsuejoJoe sodinba
O sajeyejes uees eÁ sauebeun ap ¡enoadsan ¡nu u9loeJaJdiaJu| ap soroias
00L o 0 00! SO)PJBOJOJOJ98 SONIAJOS|
000'01Z 000'0L 000'001 000'001 (easroJed
OJOY) ESI/SA9Y UQIDE|NOJNID SP Á eUNueWeIg UQI9eJ0eg ap sorinas|
000046 00007. '000'0Z. 000006 Tsa/esus SAm¡9u]) SO9IUINboSD A SOJISOSD SONIAJOS|

e19U]A UONPIO[dX3 Sp SOUOIDeI9do ap SoniAas (y

p SONAS 1
00! o 0 001 soxeunbe 1
001 0 001 0 soyJopoa ||
004 004 0 0 soJj9uuaJa |
00L o 004 ————uoreBaAeu ap sojejede Á soyuauunasul Spuap so]
00L o o 001 seininua]
se] 0da0x3) ¡eredse o eesge uproebaneu esed sojejede Á sojuawn:]su|
00L saupuejeg
00L sepesindoldone ojda9xa. uomejoyad Á o9puos ap seumbeu "spuap se
004 'sepesindo1dopne uoreojad o 09puos ap seumbeul "sewap se
00L 'Sa/qeIquieoJaJu! Sa/yn SPUap SoT|
004 'OSpuos Á UQIDeJOJJad op Sa|qeIquie9iaju Sajyn spuep so]
004 jawua9 ap ajuejado ayed uo seuojos A souedaJ ||
00 UPIOeJojJad ap soqn) seuap so7
00L 2/qepixou 0398 ap uproeJojad ep soqn |
001 Jea¡e us O sopeeje soJaoe ap uomeJouad ejed seoanH Seeg

pepunbas ap so9seg

(souesuawy sasejog uz)
Z107 30 39831910 Y 398NL9O 30
NOIDVHO14X3 N3 SINOISY3ANI 30 VAVHDONOYI

SVLI9YWO14 OLIJAOYA - “D'V'S NOLLVYNO1dX3 ONV ONINIAW OLNIL Ole
| oxauy

ANEXO !l

475246

M. SERVICIOS

$ NORMAS LEGALES

a) Servicios de Operaciones de Exploración Minera

- Topográficos y geodésicos

- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos,
restitución fologramétrca, fotografías aéreas, mecánica de rocas)

- Senncios geofísicos y geoquimicos (incluye ensayes)

- Servicios de perforación diamanina y de circulación reversa. (rolo|
percusna)

- Semcos aerotopográficos

|- Servicios de interpretación multiespectral de imágenes ya sean satelitales |
equipos aerotransportados.

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

> b) Otros Servicios Vineulados a las Actividades de Exploración Minera

-. Servicio de alojamiento y alimentación del personal operativo del Titular del
Proyecto

- Semico de asesoria, consultoria, estudios técnicos especiales y auditorias
destinados a las actvidades de exploración minera

- Serios de diseño, construcción, montaje industrial, eléctnco y mecánico,
¡armado y desarmado de maquinarias y equipo necesano para las actividades
de la exploración minera.

Servicios de inspección mantenimiento y reparación de maquinaria y quo
[resorte cds

- Alquier o arrendamiento financiero de maquinana, vehiculos y equipos|
"necesarios para las achadades de exploración

- Transporte de personal
cir par ls acces 6e expiración Y a coat de
campamentos

- Servicios médicos y hospialanos

|. Servicios relacionados con la protección ambiental
Servicios de sistemas e mformática

- Servicios de comunicaciones, incluye comunicación radíal, telefonía sateltal

- Servicios de segundad industrial y contraincendios

- Servicios de segundad y vigilancia de instalaciones y personal operativo
Servicios de seguros

Servicios de rescate, auxdlio
845104-1

RESOLUCIÓN MINISTERIAL
N* 422-2012-MEM/DM

Lima, 20 de setiembre de 2012

CONSIDERANDO:

Supremo N* 082-2002-EF se
modificada la

xploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del iMinisterio de

'nergía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción NO

Que, por Escrito N” 2184093, RIO TINTO MINING
'LORATION S.A.C. solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;
we. Que, el Ministerio de opa o mediante

Pura N* 179-2012-EF/15.01 de fe

el Decreto Sinemo N' 150-2002-EF, adecuada al Arancel
de Aduanas vigente;
Con la opinión favorable de la Dirección General de
Mineria del Ministorio de Energla y Minas;
De conformidad con lo dispuesto en el inciso c) del artículo

4 del Reglamento dela Loy Ñ" 27623, aprobado por Decreto

* 082-2002-EF y el artículo 9 del Reglamento de
nización y Funciones del Misterio de nergia y Minas,
por Decreto Supremo N* 031-2007.

E
Lima, miérccls 28 de setambre de 2012

SE RESUELVE:

Artículo Único.- la lista de bienes y servicios cuya
adquisición otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a

favor de RIO TINTO MINING AND EXPLORATION SAC.

durante la fase de exploración, de acuerdo con el Anexo que

forma parte integrante de la presente resolución ministenal
Registrese, comuniquese y publíquese

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM
RIO TINTO MINING AND EXPLORATION S.A.C.

1 BIENES

N*| SUBPARTIDA |DESCRIPCION
NACIONAL

2508 10.00.00 |BENTONITA,

1
2 | 38249060.00 [PREPARACIONES — PARA FLUIDOS DE
PERFORACIÓN DE POZOS (LODOS)

392690 60,00 [PROTECTORES ANTIRRUIDOS DE MATERIA
PLÁSTICA,

El

4 | 6401.10.00.00 [CALZADO _CON PUNTERA METALICA DE
[PROTECCIÓN

15506.10.00.00_ [CASCOS DE SEGURIDAD.

3
[5 | 72288000.00 [BARRAS HUECAS PARA PERFORACIÓN DE
7]

ACEROS ALEADOS O SIN ALEAR

TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE

8 | 73042300.00_|LOS DEMÁS TUBOS DE PERFORACIÓN

3 | 8207.13 10.00 [TREPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET.

[10 azo7.1320.00 [BROCAS CON PARTE OPERANTE DE CERMET,
11 | "8207 1330.00. [BARRENAS INTEGRALES CONPARTEOPERANTE
[DE CERMET.

LOS DEMÁS ÚTILES GON PARTE OPERANTE DE
CERME

7304.22.00.00

12 | 82071390.00

13| 8207:19:10.00 [TREPANOS Y CORONAS EXCEPTO DE
[CERMET,

14 | 82071921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

15| 8207.1929.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS.

15] 820719:30.00_[BARRENAS INTEGRALES.

1] 8207183000 [LOS DEMÁS UTNES, INTERCAMBIBLES DE
|] PERFORACIÓN Y SONDES

18 | 82070.00.00 ENTAELERTR |
19 | 8430.41.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O
PERFORACIÓN AUTOPROPULSADAS.

20 | 8430.49.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS
EJ BALANCINES.

22 | 8431.43:90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
0 PERFORACIÓN DE LAS SUBPARTIDAS 84904
U 34304

ESTACIONES BASE.
LOS DEMÁS APARATOS PARA La RECEPCIÓN
TRANSMISIÓN O

CONVER!
REGENERACIÓN DE VOZ, IMAGEN U OTROS!
DATOS.

23| 8517.51.00.00
[24] 851752.90.00

25| 85234920.00 [SOPORTES ÓPTICOS GRABADOS PARA
| REPROOUCIR IMAGEN O IMAGEN Y SONIDO.

26 | 85234990.00 [LOS DEMÁS SOPORTES ÓPTICOS
GRABADOS.

27| 8704 21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR|
COMPRESIÓN, ENSAMBLADAS CON PESO!
TOTAL CON CARGA MÁXIMA INFERIOR O IGUAL
A.4,537 DIESEL.
28 | 870520.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O|
PERFORACIÓN.

CAMARAS ESPECIALES PARA FOTOGRAFÍA
MÉDICO DE

e

9005 30.00.00

30] 9011.10.00.00

MICROSCOPIOS ESTEREOSCÓPICOS.

Ea
Lima, riémoles 25 de setembre ca 2012

Ne | SUBPARTIDA
NACIONAL

31] 9011.2000.00

[DESCRIPCION

LOS DEMÁS MICROSCOPIOS PARA
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFIA|
[O MICROPROYECCIÓN.

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS
DIFRACTÓGRAFOS

INSTRUMENTOS. Y — APBRATOS PARA
NAVEGACIÓN AEREA O ESPACIAL (EXCEPTO
LAS BRUJULAS)

LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN

TELEMETROS.
TEODOUTOS.
TAQUÍMETROS.
NIVELES.

INSTRUMENTOS — Y
FOTOGRAMETRÍA.
ELECTRÓNICOS

LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS

LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA

LOS DEMÁS, INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS.
PARTES Y ACCESORIOS

LOS DEMÁS APARATOS RESPIRATORIOS Y
MASCARAS ANTIGAS, EXCEPTO LAS MÁSCARAS
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO |
FILTRANTE AMOVIBLE

ESPECTRÓMETROS, ESPECTROFOTÓMETROS.
Y ESPECTRÓGRAFOS QUE UTILICEN
RADIACIONES ÓPTICAS (UY, visibles, IR)

LOS DEMÁS INSTRUMENTOS Y APARATOS PARA]
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD.
RESISTENCIA O. POTENCIA, SIN DISPOSITIVO!
REGISTRADOR

32| 9012100000

33] 9014200000

3014.80.00.00

9015.10 00.00
015.20 10.00
9015.20-20.00
301530 00.00
39] 901540.10.00

APARATOS DE:
ELÉCTRICOS o

20] 9015:40:90.00

21 | 201580:10.00

22 | 015809000

43] 5015:90.00.00
44] 2020.00.00,00

45 | 9027000.00

[6 | 9030.33.00.00

Il. SERVICIOS

a) Servicios de Operaciones de Exploración Minera
- Topográficos y geodésicos
- Geológicos y geolácnicos (nduye
hidrológicos, restitución fotogramétrica, folog:
| rocas)
Servicios geofísicos y geoquimicos (Incluye ensayes)
Seracios de perforación diamantina y de circulación reversa (roto
percusiva)
- Servicios aerotopográficos

Seracios de interpretación multespectral de imágenes ya sean satelitales
0 equipos aerotransporiados
- Ensayes de laboratorio (análisis de mnerales, suelos, agua, etc)
b) Otros Servicios Vinculados a las Activicades de Exploración
nera
- Servicio de alojamiento y almentación del personal operativo del Titular
del Proyecto

Serv de asesoria, consulioria, estudos técnicas especiales y audiaias
desinados a las acivadades de exploración minera

- Servicios de diseño, construcción, montaje midustral,elécinco y mecánico,
armado y desarmado de maquinarias y equipo necesano para las
actucades de la exploración minera

- Serúcios de inspección, mantenimiento y reparación de maquinaria y|
equipo utizado en las actividades de exploración minera

Alquier o arrendamiento financiero de maqumana. vehiculos y equipos |
¡necesarios para las actividades de exploración

- Transporte de personal maquinaria, equpo, matenales y suministros
necesarios para las actuidades de exploración y la construcción de
campamentos

+ Semaias médicos y hospitalanos
+ Servicios relacionados con la protección ambiental
- Semcios de sistemas e informática

- Seraaios de comunicaciones, incluye comunicación radial, telefonia
satelital

- Semcios de seguridad industrial y contraincendios

-  Semotos de seguridad y vigilancia de instalaciones y personal operativo
- Serios de seguros

- Servicios de rescate, aunho.

fos, mineragráficos,
's aéreas, mecánica de

845189-1

+ NORMAS LEGALES

475247
RESOLUCIÓN MINISTERIAL
N? 423-2012-MEM/DM
Lima, 20 de setiembre de 2012
CONSIDERANDO:
Que, mediante Decreto Su N? 082-2002-EF se

¡premo
aprobó el Reglamento de la Ley N” 27623, modificada por la
Ley N* 27662, que dispone la devolución del Impuesto General
alas Ventas 8 Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del articulo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la ista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N* 2184681, APURIMAC FERRUM S.A.

ada:
devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 183-2012-EF/15.01 de fecha 14 de agosto de
2012, emitió opinión favorable a la lista de bienes y servicios
presentada por APURIMAC FERRUM S.A. considerando
que la lista presentada por la citada empresa coincide con
los bienes y servicios aprobados por el Decreto Supremo N*
150-2002-ÉF, adecuada al Arancel de Aduanas vigente:

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del artículo
6' del Reglamento de la Ley N* 27623, aprobado por Decreto
Supremo N* 082-2002-EF y el artículo 9* del Reglamento de
Organización y Funciones del Ministeño de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007-EM;

SE RESUELVE:

Artículo Único. Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de APURIMAC FERRUM S.A. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuniquese y publiques.

JORGE MERINO TAFUR
Ministro de Energia y Minas

ANEXO

LISTA DE BIENES Y SEVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM

APURIMAC FERRUM S.A,
PROYECTO SANTO TOMAS - CUSCO
M. SERVICIOS

a) Servicios de Operaciones de Exploración Minera

- Geológicos y geoticnicos (incluye petrográficos, mineragráfcos,
hidrológicos, restitución fotogramétnca, fotografías aéreas, mecánica de |
tocas)

- Seracios geofísicos y geoquimicos (Incluye ensayes)

- Semicios de pertoración diamantina y de crculación reversa (roto
percusiva)
b) Otros Servicios Vinculados a las Actividades de Exploración
Minera

- Seracio de alojamiento y almentación del personal operativo del Titular |
del Proyecto

- Serácios de diseño, construcción. montaje industrial. eléctrico y|

mecánico, armado y desarmado de maquinanas y equipo necesario para
las actividades de la exploración minera

= Alquier o arrendamiento financiera de maquinana, vehiculos y equipos|
necesarios para las actividades de 6

—

ANEXO lll
RIO TINTO MINING AND EXPLORATION S.A.C.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 BUSE 3 010078006 800
z BUSE 4 010078106 400
3 BUSE 5 010078206 500
4 BUSE 6 010078306 400
5 CALUNCATE 010097506 999
6 CECILIA 1 010137707 999.03
7 CECILIA II 010137907 999.08
8 CERRO ATUMPAMPA 1 010059306 1000
9 CERRO ATUMPAMPA 2 010059406 1000
10 CERRO CHAQUES 1 010058006 600
1 CERRO CHAQUES 2 010058106 600
12 CERRO CHAQUES 3 010058206 800
E CERRO CHAQUES 4 010058306 900
14 CERRO MOCHE 1 010059606 1000
15 CERRO MOTUNGO 1 010058906 1000
16 CERRO MOTUNGO 2 010059006 1000
17 CERRO PALACIO 1 010057506 1000
18 CERRO PALACIO 2 010057606 1000
19 CERRO PALACIO 3 010057706 1000
20 CERRO PALACIO 4 010057806 1000
21 CERRO PALACIO 5 010057906 1000
22 CERRO PORTACHUELO DE CHAPUNIS 010255007 999
23 CERRO PUMPE 010097706 999
24 CERROS POZO COLORADO 010097406 999
25 CHAUNA 1 010064606 1000
26 CHAUNA 2 010064506 500

27 CHILIHUISA 1 010097306 999
28 CHILIHUISA 2 010097906 999
29 EL REJO 010126607 1000
30 EL ZAPATO 1 010059906 1000
31 EL ZAPATO 2 010060106 500
32 EL ZAPATO 3 010060006 500
33 FLORCITA 1 010079205 200
34 FLORCITA 11A 010284205 800
35 FLORCITA 13 010121706 300
36 FLORCITA 14 010121806 900
37 FLORCITA 15 010123706 900
38 FLORCITA 16 010188206 600
39 FLORCITA 17 010188106 900
40 FLORCITA 18 010330306 200
41 FLORCITA 19 010330406 100
42 FLORCITA 20 010330506 100
43 FLORCITA 21 010371606 100
44 FLORCITA 6 010079705 800
45 FLORCITA 7 010079805 1000
46 FLORCITA 8 010079905 1000
47 FLORCITA 9 010080005 1000
48 JESICA 56 010126407 1000
49 POZO COLORADO 010058806 800
50 RIO LIMON 2 010059206 300
51 RUTH CB] 010126207 600
52 TAYAPAMPA 1 010059506 1000
53 TAYAPAMPA 2 010059806 1000
54 UNICAN 010097806 999
55 VISTA ALEGRE 1 010058706 600
56 010058606 900

VISTA ALEGRE 2

OS

MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y RIO TINTO MINING AND EXPLORATION S.A.C.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de ta Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) RIO TINTO MINING AND EXPLORATION S.A.C. identificada con R.U.C. N*
20213053915, con domicilio en Calle Las Palmeras 285 - 299, distrito de San Isidro, Lima,
debidamente representada por su Representante Legal, el señor MIGUEL GRAU
MALACHOWSKI, identificado con Documento Nacional de Identidad N” 08243249, según
poder inscrito en el Asiento ADOOO1 de la Partida N* 12163040 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará "EL INVERSIONISTA” en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

£l ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 16 de octubre de 2012, en adelante EL CONTRATO, Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ US$ 1'152,000.00 (Un Millón Ciento Cincuenta y Dos Mil y 00/100 Dólares
Americanos), para el periodo comprendido entre los meses de octubre de 2012 hasta
diciembre de 2012, en las cincuenta y seis (56) concesiones mineras que aparecen en el
Anexo lll del Contrato de Inversión en Exploración.

EL INVERSIONISTA, mediante Escrito N” 2255798 de fecha 28 de diciembre de 2012,
ha presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
modificar el monto total de la inversión comprometida.

La Dirección General de Minería, por Resolución N* 011-2013-EM-DGM/CONT de
fecha 09 de abril de 2013, basada en el Informe N* 209-2013-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de RIO TINTO MINING AND
EXPLORATION S.A.C., ascendiendo el nuevo monto de la inversión total a US$ 1 835,
646,82 (Un Millón Ochocientos Treinta y Cinca Mil Seiscientos Cuarenta y Seis y 82/100
Dólares Americanos), para el periodo comprendido entre octubre de 2012 hasta diciembre de
2013; precisándose que el Anexo Il que corresponde a la Lista de Bienes y Servicios que
tienen derecho a la devolución del IGV e IPM, aprobada mediante Resolución Ministerial N%
422-2012-MEM/DM y el Anexo [Il correspondiente a la Lista de Concesiones Mineras no serán
modificados.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 16 de octubre de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3,1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 1 835, 646.82 (Un Millón Ochocientos Treinta y Cinco
Mil Seiscientos Cuarenta y Seis y 82/100 Dólares Americanos), para el periodo comprendido
entre octubre de 2012 hasta diciembre de 2013”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido
de considerar que las inversiones correspondientes desde octubre de 2012 hasta diciembre de
2013 ascienden a la suma total de US$ 1 835, 646.82 (Un Millón Ochocientos Treinta y Cinco
Mil Seiscientos Cuarenta y Seis y 82/100 Dólares Americanos), para el periodo comprendido
entre octubre de 2012 hasta diciembre de 2013, el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 16 de octubre de 2012 se mantienen vigentes en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 22 dias del mes de abril de 2013.

17

1
EL INVERSIONISTA

Anexo!
RIO TINTO MINING AND EXPLORATION 5-A.C. - PROYECTO FLORCITAS

a

MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL. CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y RIO TINTO MINING AND EXPLORATION S.A.C.

>

Conste por el presente documento la Segunda Adenda al Contrato de Inversi
Exploración que celebran:

mn en

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificadg con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13" del Reglaiento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelafite se
le denominará “EL ESTADO”, y,

(ii) RIO TINTO MINING (AND EXPLORATION $.A.C. identificada con R.U.£. N*
20213053915, con: domicilio 'en avenida Santa María N*-110 — 140, Piso 7, distrfo de
Miraflores, Lima, debidamente representada por su Representante Legal, el señor MIGUEL
GRAU MALACHOWSKt, identificado con Documento Nacional de identidad N* 08248249,
según poder inscrito en el Asiento ADODO1 de la Partida N” 12163040 del Registto de
Personas Jurídicas de la Oficina Registral: de Lima: de la-Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con El “INVERSIONISTA un “Contrato de Inversión en
Exploración con fecha 18 de ectubre de 2012, en adelante El. CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploracidn por
un monto de US$ US$ 1'152,000.00 (Un Millón Ciento Cincuenta y Dos Mil y 00/100 Délares
Americanos), para el periodo comprendido entre los meses de octubre de 2012 [hasta
diciembre de 2012, en las cincuerita y seis (56) concesiones mineras que aparecen [en el
Anexo lil del Contrato de inversión en Exploración.

en modificar el monto de las inversiones a la suma de US$ 1' 835, 646.82 (Un
Ochocientos Treinta y Cinco Mil Seiscientos Cuarenta y Seis y 82/100 Dólares Ameri
para el periodo comprendido éntre octubre de 2012 hasta diciembre de 2013.

Mediante la Primera Adenda, de fecha 22 de abril de 2013, ambas partes “in Jan

EL INVERSIONISTA, mediante Escrito N* 2353736 de fecha 26 de diciembre de 2013,
ha presentado una solicitud de modificación a su Programa de Inversión en Exploración fon la
finalidad de modificar el monto total de la inversión comprometida en fa cláusula 3,1 y ANEXO
1 del Contrato, así como redutir el número de concesiones mineras del ANEXO lt.

La Dirección General de Minería, por Resolución N* 0022-2014-EM-DGM/CONT, de
fecha 23 de abril de 2014, basada en el Informe N” 432-2014-MEM-DGM/DPM, aprdbó la
modificación del Programa de Inversión en Exploración de RIO TINTO MINING| AND
EXPLORATION S.A.C., siendo el nuevo monto total de la inversión lá suma de US$ 509,

para el periodo: comprendido entre octubre de 2012 hasta diciembre de 2014; igualm

corresponde a la Lista de Bienes y Servicios materia del contrato, aprobada mi
Resolución Ministerial N* 422-2012-MEM/DM no será modificado.
AS

NI
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y el Anexo 1 del Contrato
de Inversión en Exploración suscrito con fecha 16 de octubre de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3,1 de la
Cláusula Tercera del Contrato de inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 509, 646,82 (Quinientos Nueve Mil Seiscientos
Cuarenta y Seis y 82/100 Dólares Americanos), para el periodo comprendido entre octubre de
2012 hasta diciembre de 2014”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Expioración.

El Anexo | del Contrato de inversión en Exploración se modifica en el sentido
de considerar que las inversiones correspondientes desde octubre de 2012 hasta diciembre de
2014 ascienden a la suma total de US$ 509, 646.82 (Quinientos Nueve Mil Seiscientos
Cuarenta y Seis y 82/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo ll del Contrato de Inversión en
Exploración.

El Anexo ll! del Contrato de Inversión en Exploración se modifica en el sentido
de excluir catorce (14) derechos mineros, quedando la Lista de Concesiones Mineras con
cuarenta y dos (42) concesiones, de acuerdo al ANEXO lll, el mismo que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 16 de octubre de 2012 y modificado mediante la Primera Adenda de fecha
22 de abril de 2013, se mantienen vigentes en tanto no contradigan lo dispuesto en la
presente adenda.

En señal de conformidad, las partes suscriben el presente 'umento en tres copias
de igual tenor, en Lima, a los 19 días del mes de mayo de Y
y

EL INVERSIONISTA
ANEXO lll
RIO TINTO MINING AND EXPLORATION S.A.C.
CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO UNICO | HECTAREAS
1 BUSES Y 010078206 7 7
O EOI. LU MU 20 E. AU
3 CALUNCATE Y 010097506 Y
4 CECILIA 1 A 010137707 Y 999)p3
5 CECILIA 010137907 Y 995108
6 CERRO ATUMPAMPA 1 Y 010059306 Y 1040
7 CERRÓ ATUMPAMPA 2 7 010059406 Y 1
8 CERRO CHAQUES 17 010058006 Y sa
9 CERRO CHAQUES 2 D1OO581OS Y sob
10 CERRO CHAQUES 3 D100s320S Y amp
u ¡CERRO MOCHE 1 Y CIUO59605 Y 1
12 CERRO PALACIO 17 IO, a
13 CERRO PALACIO 2 010057606 F
14 | CERRO PALACIO 3 010057706 Y 6
15 CERRO PALACIO 47 | 010057806 / 1
16 CERRO PALACIO 5 Y 010057906 A T
Y CERRÓ PORTACHUELO DE CHAPUNIS] — 010255007 Y 9
18 CERRO PUMPE Y 010057705 Y
19 CERROS POZO COLORADO ? 510097405 Y E
20 CHAUNA 1 7 DI0OGAGO6 Y 1
21 CHAUÑA 2 / D10064506 5
22 CHILIHUISA 1 7 010097306 7
CHILIHUISA 2 010097906
[ 24 ELREJO 7 D10126607 7.
25 ELZAPATO 1 7 010059906 Y
26 EL ZAPATO 2 Y D1O0S0106 7
27 EL ZAPATO 3 / viano í
28 FLORCITA 13 Y 010121706 L
ea

oia
29 FLORCITA 14 010121806 900
30 FLORCITA 15 010123706 900
31 FLORCITA 16 010188206 600
32 FLORCITA 17 010188106 900
33 FLORCITA 18 010330306 200
34 FLORCITA 19 010330406 100

FLORCITA 20

010330506

FLORCITA 21 010371606
37 JESICA 56 010126407 1000
38 RIO LIMON 2 010059206 300
39 RUTH CBJ 010126207 600
40 TAYAPAMPA 1 010059506 1000
41 TAYAPAMPA 2 010059806 1000
4 UNICAN 010097806 999

Anexo |
RIO TINTO MINING AND EXPLORATION S.A.C. - PROYECTO FLORCITAS
De octubre 2012 a Diciembre de 2014
(en Dólares Americanos)

TOTAL
(Octubre 2012 a
diciembre 2014)

ACTIVIDADES

EEES
[P1]Batancines
23|Estaciones base

[Los demás Aparatos para la recepción, conversión y transmisión

241: regeneración de voz, imagen u otros datos
25|Soportes ópticos grabados para reproducir imagen o imagen y
[sonido 0.00] 0.00 0.00]
26|Los demás soportes ópticos grabados 10.00] 0.00 0.00]
[Camionetas pick-up de encendido por compresión, ensambladas
27 [con peso total con carga máxima inferior o igual a 4.5371, Diesel_| 0.00] 75,445.44] 000] 7544544

28|Camiones automóviles para sondeo o perforación 0.00 0.50] 0.00]

fotografía submarina o áerea, exámen

o identificación jui 0.00] 0.00] 0.00]
30] Microscopios ester 0.00] 0.00] 9.00]
[Los demás microscopios para fotomicrografa cinefolomicrografía|
lo microproyección 0.00] 9.00) 0.00]
32] Microscopios, excepto los ópticos, difractógrafos 0.00] 0.00] 0.00]
39] Instrumentos y aparatos para navegación aérea o espacial
(Excepto las brújulas) 9.00] 0.00 9.00]
34]Los demás instrumentos y aparatos de navegación 10.00] 10.00 10.00]
35|Telemétros 0.00 10.00 0.00]
36 | Teodolitos 10.00 0.00] 0.00]
37| Taquímetros 10.00) 0.00] 0.00]
38 [Niveles 9.00] 0.00] 0.00]
| Instrumentos y aparatos de fotogramerria, elécricos o
[electrónicos 0.00] 0.00] 0.00]
“0 [Los demás instrumentos y aparatos de fotogrametría, excepto
[eléctricos o electrónicos 9.00] 0.00 0.00]
” trumentos y aparatos eléctricos o electrónicos
9.001 0.00 0.00]
“42 |tes demás instrumentos y aparatos excepio eléciricos o
electrónicos. 0.001 0.00 0.00]
43|Partes y accesorios 0.00) 10.00 0.00]
[Los demás aparatos respiratorios y máscaras antigás, excepto
44|las máscaras de protección sin mecanismo ni elemento fitrante
|amovible 0.00] 09.00] 0.00|
ómelros y espectrágrafos que utilicen
, IR) 0.00] 0.00) 0.00]
alos para medida o control de
tensidad, resistencia o potencia, sín dispositivo
9.00] 0.00 0.00]

[Servicios de Operaciones de Exploración Minera:
Topográficos y geodésicos 0.59] 0.50] 0.00]
[Geológicos y geotécnicos (Incluye petrográficos, mineragráficos,
2 |hidrológicos, restitución fotogramétrica, fotografías aéreas,

mecánica de rocas) 9.00] 9.90 0.00] o.00| 000) oo0| o00| 0.00] oo0| ooo] 000] ovol o00| 0.00] 000 0.00] 0.00] 0.00] 9.00] o0| 500.00] 0.00 0.00] 0.0] 0.00] o 0.0] 0.00] 0.00]

3 |Semvicios geofisicos y geoquimicos (Incluye ensayes) 0.00] 0.00] 282870511 28257051] 0.00| 0.00) o00|-0.00[000| o00[-o.o0| 000| ovo| o.00| 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00| 500.00] 0.0] 0.00] 0.00] 5.00] 0.00] 0.00] 0.00] 500.00 253,070.51
4 [Servicios de Perforación Diamantína y de Circulación Reversa

(Roto Percusiva) 0.00] 9.00] 0.00] 000] oovo| o.o0| o.00| o0o| o00| 0.00] 000] ooo oo0| 0.00) 00] 0.00] ooo]  soowo| 1so0oo|  soooo| 1soowo| 1sowwo| 2,000.00] 1s00.00| 150000] 1.s00.00| 1000.00) 1,000.00| soooo| 14,500.00] 14,500.00]
5 ]Servicios aerotopográlicos 0.00] 0.00] 0.00] 0.00|-0.00|0.00/ 0.00| 0.00|-0.00|-o00|-o.00[-0.00| oo|o.00| 0.00] 0.0] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00| 500.00] 0.00] 0.00] 2.00] 0.00] 0.00) 500.00] 500.00]
' [Servicios de Interpretación muliespeciral de imágenes ya sean

satelitales o equipos ae ortados 2.00] 0.00] 0.00] ooo| ooo] ooo o00| 0.00 owo| o.o0| 0.00) 00] ov| o.00| 00 9.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] oco| 500.00] 0.00] 0.00] 0.00] oo0| so 500.00
7 [Ensayes de Laborator is de minerales, suelos, agua,

etc.) 0.00] 0.0] 0.00] 0.0] 000] ov| oool o.v0| ou] 000] 000) o) ooo 0.00] 00 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00) 0.00] 0.00] 0.00) 1,000.00] 0.00] 0.00] 0.00] 1,000.00]
1 Otros Servicios Vinculados a a Actividad de Exploración

Minera

7 [Servicios de alojamiento y alimentación del personal operativo

[del Titular del Proyecto 0.00] 0.00] 0.00] 0w0| o00| ooo] ooo] ol oo0| 0.00] 000] 00] o.00| 0.00 0.00] 0.00] 0.00] 9.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] ow0| soo 0.00] 0.00] 500.00]
2 [Servicio de asesoria, consuloria, estudios técnicos especiales y

[auditorias destinados a las actividades de exploración minera 00] 11,440.68] 31,271.19] 42,711.87) ooo] ooo] ooo] ooo| ooo] o.o0| ooo] o.wo| ooo] ooo] ooo] soooooo| so,o00.0| 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 0.00] 500.00] 0.00]

[Servicios de diseño, construcción, montaje industrial, eléctrico y
3 |mecánico, armado y desarmado de maquinarias y equipo

necesario para las actividades de la exploración minera 0.00] 0.00| 0.0] oc0| o00| o00| oo0l 000] ov0| ov0] ooo] oo0| o.o0| 000 0.0 0.00] oo] oo] ooo)  ow| ooo] ooo) owool ooo) ooo) ooo) ooo|  ovol ooo] 500.0]
¡Servicios de inspección, mantenimiento y reparación de
4 [maquinaria y equipo utlizado en las actividades de exploración
0.0 0.00 0.00] ooo 0.00] ovol o.w| o.o0| 000] ow| o00| ooo] om| 0.00 000] 0.00] oo]  oxo| ooo] ooo ooo) ooo) ooo] ooo) ooo) ooo ovol  soooo| ooo] 500.00
5 0.00] 0.00] 0.00] oo0| o00| ovo| ov0| 000] ovo| ooo] o.o0| o.0| ovo| o.o0| 00 0.00] 0.0] 0.00] 0.00] 0.00] 0.00] 0.00 0.00] 0.00] 0.00] 0v0|  soo.00l 0.00] 0.00] 500.00]
6 tros necesarios para las actividados de ex
¡ón de campamentos 9.00] 0.00 0.00] oo] o.00| ooo] o] o.00| ooo ow| 0.00) 0.00) o00| 0.00) 000] 0.00] oo]  ovo| ooo)  ow| ooo] ooo) ooo) owol ooo soowo|  ovo|  oool own] 500.0]
7] Servicios médicos y hospialarios 0.00 0.00 0.00] 200|-o.00| 000] -0.00|-0.00| 0.00 000) ov0|-0o0| 0.00 0.00] 00] 0.00] 00] ——oooj—ooo|—ooo|——ooo|—ooo|——oo|—ow|sooo0) —owo|——owoj—owoj oa 500.00]
8 ]Servicos relacionados con la protección ambiental 0.00 0.00] 0.00] 2.0|-o.00| 000] -0.00|-0.00|-0.00| 0.00] ooo| 000| 0.00| 0.00] 00] 0.00 00] ——owo|——ooo|——ooo[——ooo|——ovo|—ow0|soow0| —ovo|——oo| ooo —ooo| ooo] 500.00]
3 [Servicios de sistemas e informática 0.00] 2.00 0.00] 000 0vo|-ovo|-o.o|-000| ooo[-o.00| 00] 000] o| 0.00) 0.0] 0.00] 00] ——ovo|——ooo|——oo0|——ooo|——ooo|—soo0|—ow|——oo| op ——ooo|——oooj od] 500.00]
*9|Servicios de comunicaciones, incluyen comunicación radial
letefonia satelital 8919.00] sst.oo| 0.00) ooo] ooo] o.o0| 000 ooo| ooo] 0.00 ooo] o00| 0.00 0.00! vo]  ovo| oo] ooo ooo] soooo) oool om| ooo) ooo) ooo)  ovol on] 9.419.00]
11] Servicios de seguridad industrial y contrancendos 0.00] 2.00|-000| 0.00|-0.00|-0.00| 0.0] ow0| 0.00[ 0.00 0.00 o0| 000 0.0] vo ——oso|——ooo|—oso|—soowo|—owo| oo) os] om|—oo0| —ooo| ooo ovdl
+2| Servicios de seguridad y vigilancia de instalaciones y personal
operativo 0.00] 0.0] 0.00| oo ovo| o.o0| ow| ooo] o.00| o.00| o00| 0.0 0.0] ooo]  ow|  ooo| so] ooo)  ow| ooo) ogol om ooo)  owol owol oo0l
13|Servicios de seguros 0.00] 000| 0.00 0v0|-uvo[-0.00|-0.00|-o00| 0.00|-0.o0[ 0.00 000] 00 0.00] 000] ——ooo|—300o0|——oso|——ooo|——ooo|—oo0| —oó0p——000|—owo)—oooj—owoj 0
14[Servcios de rescate, auxiio 0.00 0.00] 0.v0|-0vo[-o.00| 0.00 0v0| ow|-o.0|-000| oo] 0.0] 0.00] voo| —soow0| ooo] —owo[———ooo|—oo|—os0| om om| ooo —ooo|—ovoj on
TOTAL .00| 95,505.12| 313,841.70 -82| 0.00| 0.00[ 0.00 0.00 0.00| 0.00| 0.00| 0.00 0.00] 0.00] 0.00 50.00.00 s0,000.00| 3,000.00 5,000.00| 4,500.00| 4,500.00| 4,500.00 4,500.00) 4,500.00] $5,000.00| 4,000.00| 4,000.00 2000.00]

